               Case 2:20-cv-01749-TLN-JDP Document 14 Filed 09/30/20 Page 1 of 1


           1 MICHAEL J. HASSEN (Bar No. 124823)
             REALLAW, APC
           2 mjhassen@reallaw.us
             1981 N. Broadway, Suite 280
           3 Walnut Creek, CA 94596
             Telephone: (925) 359-7500
           4 Facsimile: (925) 557-7690

           5 Attorneys for Plaintiff HECTOR RONALDO
             BARRIENTOS-LARIOS, individually and on
           6 behalf of all others similarly situated,

           7

           8                              UNITED STATES DISTRICT COURT

           9                             EASTERN DISTRICT OF CALIFORNIA

          10 HECTOR RONALDO BARRIENTOS-                         Case No. 2:20-cv-01749-TLN-EFB
             LARIOS, individually and on behalf of all
          11 others similarly situated,                         ORDER GRANTING STIPULATION TO
                                                                CONTINUE HEARING ON DEFENDANT
          12                Plaintiff,                          RLI CORP.’S MOTION TO DISMISS
                                                                COMPLAINT AND ALL ASSOCIATED
Reallaw




          13         v.                                         OPPOSITION AND REPLY DATES

          14 RLI CORP., and Does 1 through 10,                  Date:     November 12, 2020
                                                                Time:     2:00 p.m.
          15                Defendants.                         Judge:    Honorable Troy L. Nunley
                                                                Ctrm:     2, 15th Floor
          16

          17

          18         Pursuant to the stipulation of the Parties, IT IS HEREBY ORDERED THAT:

          19               a)    The hearing on the Motion is continued to November 12, 2020 at 2:00 p.m.;

          20               b) Plaintiff’s Opposition to the Motion shall be filed on or before

          21                      October 29, 2020;

          22               c)    Defendants’ Reply to the Motion shall be filed on or before

          23                     November 5, 2020;

          24 IT IS SO ORDERED.

          25

          26 DATED September 30, 2020
                                                                      Troy L. Nunley
          27                                                          United States District Judge
          28


                                ORDER GRANTING STIPULATION TO CONTINUE HEARING ON MTD
